



Exhibit 10.1
Willis Towers Watson Non-Qualified Deferred Savings Plan for U.S. Employees
(as amended and restated effective January 1, 2017)
1.ESTABLISHMENT OF PLAN. THE PLAN WAS ORIGINALLY ADOPTED AND ESTABLISHED AS AN
UNFUNDED DEFERRED COMPENSATION PLAN FOR A SELECT GROUP OF KEY MANAGEMENT OR
HIGHLY COMPENSATED EMPLOYEES OF TOWERS WATSON DELAWARE INC., A DELAWARE
CORPORATION (THE “TOWERS WATSON DELAWARE”) AND ITS PREDECESSORS. THE BOARD OF
DIRECTORS OF WILLIS GROUP HOLDINGS PLC, AN IRISH PUBLIC LIMITED COMPANY
(“WILLIS” OR “COMPANY”), AND THE BOARD OF DIRECTORS OF TOWERS WATSON & CO., A
DELAWARE CORPORATION (“TOWERS WATSON”) AND THE PARENT OF TOWERS WATSON DELAWARE,
ENTERED INTO AN AGREEMENT AND PLAN OF MERGER (THE “MERGER AGREEMENT”) DATED JUNE
29, 2015, PROVIDING FOR THE COMBINATION OF WILLIS AND TOWERS WATSON, WITH WILLIS
AS THE SURVIVNG COMPANY (THE “MERGER”). ON JANUARY 4, 2016 THE MERGER WAS
COMPLETED (THE “MERGER EFFECTIVE DATE”). FURTHER, UPON THE COMPLETION OF THE
MERGER, WILLIS CHANGED ITS NAME TO WILLIS TOWERS WATSON PLC. IN CONNECTION WITH
THE MERGER AND RELATED RANAMING OF WILLIS AND OTHER SUBSTANTIVE AMENDMENTS MADE
TO THE PROVISIONS OF THE PLAN, THE PLAN WAS AMENDED AND RESTATED IN ITS ENTIRETY
AS THE TOWERS WATSON AMENDED AND RESTATED NON-QUALIFIED DEFERRED SAVINGS PLAN
AND WAS ASSUMED BY WILLIS AS OF THE MERGER EFFECTIVE DATE. THE PLAN IS HEREBY
AMENDED AND RESTATED IN ITS ENTIRETY EFFECTIVE AS OF JANUARY 1, 2017 (THE
“EFFECTIVE DATE”).
2.PURPOSE OF PLAN. THE PURPOSE OF THE PLAN IS TO PROVIDE A SELECT GROUP OF
MANAGEMENT OR HIGHLY COMPENSATED EMPLOYEES (WITHIN THE MEANING OF SECTIONS
201(2), 301(A)(3), AND 401(A)(1) OF ERISA) OF THE COMPANY WHO CONTRIBUTE
SIGNIFICANTLY TO THE FUTURE BUSINESS SUCCESS OF THE COMPANY WITH “TOP-HAT”
SUPPLEMENTAL AND DEFERRED COMPENSATION BENEFITS THROUGH THE DEFERRAL OF ELIGIBLE
COMPENSATION, ADDITIONAL DISCRETIONARY COMPANY MATCHING CONTRIBUTIONS AND
DISCRETIONARY CONTRIBUTIONS AND, FOR CERTAIN ELIGIBLE EMPLOYEES, THROUGH
ADDITIONAL DISCRETIONARY EXCESS PROFIT SHARING CONTRIBUTIONS AND AUTOMATIC
DEFERRALS OF SECTION 162(M) CONTRIBUTIONS.
3.Definitions.
Section 3.01“Acceleration Events” has the meaning set forth in Section 10
hereof.
Section 3.02 “Account” means a hypothetical bookkeeping account(s) established
in the name of each Participant and maintained by the Company to reflect the
Participant’s interests under the Plan.
Section 3.03 “Affiliate” means any corporation, trade, or business which is
treated as a single employer with the Company under Code Sections 414(b) or
414(c) and any other entity designated by the Committee as an “Affiliate” for
purposes of the Plan.
Section 3.04“Applicable Employee Remuneration” means “applicable employee
remuneration” as defined in Code Section 162(m)(4).
Section 3.05“Base Salary” means the annual rate of base pay paid by the Company
to or for the benefit of the Participant for services rendered, including, as
applicable, commissions, overtime, bonuses paid to a Participant who passes an
actuarial exam, and bonuses paid in lieu of a raise, provided that such amounts
are paid on substantially the same terms as base pay.





--------------------------------------------------------------------------------





Section 3.06“Beneficiary” means any person or entity, designated in accordance,
with Section 14.6, entitled to receive benefits that are payable upon or after a
Participant’s death pursuant to the terms of the Plan.
Section 3.07“Board” means the Board of Directors of the Company, as constituted
from time to time.
Section 3.08“Bonus Compensation” means compensation earned by a Participant for
services rendered by a Participant under any bonus or cash incentive plan
maintained by the Company relating to a service period of one year or less,
which would be included as compensation under the Savings Plan, without regard
to the limit under Code Section 401(a)(17).
Section 3.09“Claimant” has the meaning set forth in Section 15.01.
Section 3.10“Code” means the U.S. Internal Revenue Code of 1986, as amended, or
any successor statute, and the Treasury Regulations and other authoritative
guidance issued thereunder.
Section 3.11“Committee” means the committee of members of the Board (or any
successor thereto), provided that with respect to the participation of any
employee who is not an executive officer (as defined under Rule 3b-7 of the
Securities Exchange Act of 1934, as amended) of the Company, “Committee” shall
in addition mean the Chief Executive Officer of the Company, who shall have such
authority with respect to any or all of the Ordinary Shares issuable under the
Company’s equity compensation programs. With respect to matters not required by
either Companies Act of 1963 of Ireland or by the corporate governance standards
of the NASDAQ Stock Market, to be determined by the committee of members of the
Board that administers the Company’s equity compensation programs, the Committee
hereby delegates its authority to the Towers Watson U.S. Benefit Plans
Administration Committee (or any successor thereto or other committee that is
appointed to administer the Plan), which will serve as plan administrator and
have all the authority of the Committee with respect to such matters.
Section 3.12“Company” means Willis Towers Watson plc, formerly Willis Group
Holdings plc, a company incorporated in Ireland under registered number 475616,
or any successor thereto and any Affiliate designated by the Committee as a
sponsor of the Plan. Effective as of the Merger Effective Date, sponsorship of
the Plan was transferred from Towers Watson Delaware to the Willis Tower Watson
plc in connection with the Merger, and effective January 1, 2015, sponsorship of
the Plan was transferred from Towers Watson Pennsylvania Inc. to Towers Watson
Delaware as a result of the merger of Towers Watson Pennsylvania Inc. into
Towers Watson Delaware Inc. All references herein to the “Company” for periods
between January 1, 2015 and immediately prior to the Merger Effective Date shall
mean Towers Watson Delaware and its Affiliates and for periods before January 1,
2015, shall mean Towers Watson Pennsylvania Inc., a Pennsylvania corporation,
and its Affiliates.
Section 3.13“Deferral Election” means an election by an Eligible Employee to
defer Eligible Compensation. Any election shall be irrevocable and, except as
otherwise provided by the Committee, shall carry over from Plan Year to Plan
Year unless changed or revoked during the applicable Election Period.
Section 3.14 “Disability” means that the Participant is determined to be
disabled in accordance with the Company’s long-term disability plan.
Section 3.15“Discretionary Contribution” means the amount the Company
contributes to the Plan on behalf of any Participant pursuant to Section 6.
Section 3.16“Discretionary Contribution Account” means a separate account
maintained for each Eligible Employee to whom a Discretionary Contribution is
credited to record the Discretionary Contributions made to the plan pursuant to
Section 6.03 and all earnings and losses allocable thereto.
Section 3.17“Dividend Equivalent Rights,” or “DERs,” shall have the meaning set
forth in the EIP.
Section 3.18“EIP” means the Willis Towers Watson PLC 2012 Equity Incentive Plan,
as amended and restated from time to time, or in the event of a merger,
consolidation, or other corporate transaction, the successor to such plan.





--------------------------------------------------------------------------------





Section 3.19“Election Notice” means the notice or notices established from time
to time by the Committee for making Deferral Elections under the Plan. The
Election Notice includes the amount or percentage of Eligible Compensation to be
deferred (subject to any minimum or maximum amounts established by the
Committee). Each Election Notice shall become irrevocable as of the last day of
the Election Period.
Section 3.20“Election Period” means the period established by the Committee with
respect to each Plan Year during which Deferral Elections for such Plan Year
must be made in accordance with the requirements of Code Section 409A, as
follows:
(a)General Rule. Except as provided in (b) below, the Election Period shall end
no later than the last day of the Plan Year immediately preceding the Plan Year
in which the services will be rendered to which the Eligible Compensation
subject to the Deferral Election relates.
(b)Performance-Based Compensation. If any Bonus Compensation constitutes
“performance-based compensation” within the meaning of Treas. Reg. Section
1.409A-1(e), then the Election Period for such amounts shall end no later than
six months before the end of the performance period for which the Bonus
Compensation is earned (and in no event later than the date on which the amount
of the Bonus Compensation becomes readily ascertainable). For the avoidance of
doubt, an Employee must be employed by the Company as an Eligible Employee and
must have established performance goals in writing, in each case by March 30 of
the applicable performance period beginning on January 1, in order to make an
election to defer “performance-based compensation” under this subsection (b).
Section 3.21“Elective Deferrals” means deferrals at the election of an Eligible
Employee of Eligible Compensation.
Section 3.22“Elective Deferral Account” means a separate account maintained for
each Participant to record the Elective Deferrals made to the Plan pursuant to
Section 5 and all earnings and losses allocable thereto.
Section 3.23“Eligible Compensation” means the amount of an Eligible Employee’s
Base Salary plus Bonus Compensation (or, during the 2017 Plan Year only, for a
“legacy Willis” employee, as determined by the Company in its discretion, such
Eligible Employee’s Base Salary only) that exceeds the limit under Code Section
401(a)(17) for the applicable Plan Year. In the event that, as of the last day
of the Election Period, (i) there is less than six months before the end of the
performance period for which Bonus Compensation is earned or (ii) the amount of
Bonus Compensation has become readily ascertainable, Eligible Compensation means
the amount of an Eligible Employee’s Base Salary only that, when added to the
Eligible Employee’s Bonus Compensation paid during the applicable Plan Year, has
exceeded the Code Section 401(a)(17) limit for the applicable Plan Year.
Eligible Compensation shall not include any commissions and certain bonuses
earned for producing, placing, or servicing business paid to the Eligible
Employee once the Eligible Employee’s Base Salary (plus Bonus Compensation, to
the extent applicable) has exceeded the Code Section 401(a)(17) limit for the
applicable Plan Year.
Section 3.24“Eligible Employee” means, unless determined otherwise by the
Company in its discretion, an Employee who (a) (i) is an associate at or above
Level 50 for the 2017 Plan Year or Willis Towers Watson Level 38 (or the
equivalent of a Level 50) for 2018 and later Plan Years, in either case as
determined by the Company or (ii) for the 2017 Plan Year only, is a “legacy
Willis” employee, as determined by the Company in its discretion; and (b) has
Eligible Compensation for the applicable Plan Year; provided that certain
employees who are producers with unique compensation arrangements, as determined
by the Chief Executive Officer of the Company in its sole discretion, shall be
excluded from the definition of Eligible Employee. Participation in the Plan is
limited to a select group of the Company’s key management or highly compensated
employees.
Section 3.25“Eligible Exchange Solutions Employee” means, unless determined
otherwise by the Company in its discretion, an Eligible Employee who is eligible
for a profit sharing contribution under the Savings Plan.
Section 3.26“Employee” means a U.S. employee of the Company or any Affiliate who
is eligible to participate in the Savings Plan.





--------------------------------------------------------------------------------





Section 3.27“ERISA” means the Employee Retirement Income Security Act of 1974,
as amended from time to time.
Section 3.28“Excess Profit Sharing Contribution” means the amount the Company
contributes to the Plan on behalf of any Exchange Solutions Participant pursuant
to Section 6.02.
Section 3.29“Excess Profit Sharing Contribution Account” means a separate
account maintained for each Exchange Solutions Participant to record the Excess
Profit Sharing Contributions made to the Plan pursuant to Section 6.02, plus all
earnings and losses allocable thereto.
Section 3.30“Exchange Solutions Participant” means an Eligible Exchange
Solutions Employee who receives an Excess Profit Sharing Contribution into his
or her Excess Profit Sharing Contribution Account for a Plan Year in accordance
with Section 6.02 and any former Eligible Exchange Solutions Employee who
continues to be entitled to a benefit under the Plan.
Section 3.31“FICA Amount” has the meaning set forth in Section 10.02.
Section 3.32“Insider” means any officer or director of the Company who is an
“insider” for purposes of Section 16 of the Securities Exchange Act of 1934, or
such other officer or director of the Company that is designated by the
Committee as an “Insider” for purposes of the Plan.
Section 3.33“Matching Contribution” means the amount the Company contributes to
the Plan on behalf of any Participant pursuant to Section 6.
Section 3.34“Matching Contribution Account” means a separate account maintained
for each Participant to record the Matching Contributions made to the Plan
pursuant to Section 6.01, plus all earnings and losses allocable thereto.
Section 3.35“Ordinary Shares” or “Share” means the ordinary shares of the
Company, with a nominal value of $0.000304635.
Section 3.36“Participant” means an Eligible Employee who elects to participate
in the Plan by filing an Election Notice in accordance with Section 5.01 and any
former Eligible Employee who continues to be entitled to a benefit under the
Plan. The term “Participant” shall also include an “Exchange Solutions
Participant” and “Section 162(m) Participant” solely for purposes of the general
provisions of the Plan as set forth in:
Section 7    Accounts and Investments
Section 9    Distribution of Participant Accounts
Section 10    Permissible Acceleration Events
Section 11    Code Section 162(m)
Section 12    Plan Administration
Section 13    Amendment and Termination
Section 14    Miscellaneous
Section 15    Claims Procedures
Section 3.37“Payment Date” means the first business day of the month on which
the NASDAQ Stock Market is open for business following a Payment Event.
Section 3.38“Payment Event” has the meaning set forth in Section 9.01.
Section 3.39“Plan” means this Willis Towers Watson Non-Qualified Deferred
Savings Plan for U.S. Employees, and as assumed by Willis Towers Watson plc as
of the Merger Effective Date and as amended from time to time.
Section 3.40“Plan Year” means the twelve -consecutive -month period which begins
on January 1 and ends on the following December 31.
Section 3.41“RSUs” means restricted share units granted pursuant to Section 10
of the EIP.





--------------------------------------------------------------------------------





Section 3.42“Savings Plan” means the Towers Watson Savings Plan for U.S.
Employees, as amended from time to time.
Section 3.43“Section 162(m) Account” means a hypothetical bookkeeping account
established in the name of a Section 162(m) Participant and maintained by the
Company to reflect the Section 162(m) Contributions and interest allocable
thereto.
Section 3.44“Section 162(m) Contributions” has the meaning set forth in Section
6.04 hereof.
Section 3.45“Section 162(m) Cash Contributions” has the meaning set forth in
Section 6.04 hereof.
Section 3.46“Section 162(m) Equity Contributions” has the meaning set forth in
Section 6.04 hereof.
Section 3.47“Section 162(m) Participant” means the Chief Executive Officer of
the Company and the other three highest compensated officers of the Company
determined in accordance with Code Section 162(m) (other than the chief
financial officer), to the extent such Chief Executive Officer and/or additional
highest compensated officers were employees of Towers Watson or its subsidiaries
prior to the Merger Effective Date.
Section 3.48“Separation from Service” has the meaning set forth in Code Section
409A(a)(2)(A)(i) and Treas. Reg. Section 1.409A-1(h).
Section 3.49“State, Local, and Foreign Tax Amount” has the meaning set forth in
Section 10.05.
Section 3.50“Valuation Date” means each day of the Plan Year on which the NASDAQ
Stock Market is open for business.
Section 3.51“Year of Service” means each year of service as determined under the
Savings Plan.
4.
Eligibility; Participation.

Section 4.01Requirements for Participation. Any Eligible Employee may
participate in the Plan commencing as of the first day of the Plan Year.
Section 4.02Election to Participate; Benefits of Participation. An Eligible
Employee may become a Participant in the Plan by making a Deferral Election in
accordance with Section 5. An Eligible Employee who elects to participate in the
Plan by making a Deferral Election is eligible to receive Matching Contributions
in accordance with Section 6.
Section 4.03Cessation of Participation. If a Participant ceases to be an
Eligible Employee during a Plan Year, then the Participant’s Deferral Elections
shall no longer be effective as of the end of the Plan Year.
Section 4.04Participation for Exchange Solutions Participants. Any Eligible
Exchange Solutions Employee participates in the Plan for purposes of the Excess
Profit Sharing Contribution when he or she receives an Excess Profit Sharing
Contribution into his or her Excess Profit Sharing Contribution Account, without
the need for an election to participate in the Plan. An Eligible Exchange
Solutions Employee who ceases to be an Eligible Exchange Solutions Employee
during the Plan Year shall not be eligible to receive an Excess Profit Sharing
Contribution for that Plan Year.
5.
Election Procedures.

Section 5.01Deferral Election. An Eligible Employee may elect to defer Eligible
Compensation as designated by the Committee by completing an Election Notice and
submitting it in accordance with Plan procedures during the Election Period. The
Election Notice must specify the amount or percentage of Eligible Compensation
to be deferred (subject to any minimum and maximum amounts as set forth in
Section 5.02).
Section 5.02Elective Deferrals. Unless otherwise specified by the Committee, a
Participant may elect to defer receipt of up to six percent (6%) of Eligible
Compensation. Participant deferrals for any Plan Year must be made in accordance
with Deferral Election procedures as set forth in this Section 5. Unless
otherwise specified by the Committee, Eligible Compensation deferrals shall be
credited to a Participant’s Elective Deferral Account at





--------------------------------------------------------------------------------





substantially the same time that elective deferrals and Company matching
contributions with respect to the same payroll period are contributed to the
Savings Plan.
6.
Company Contributions.

Section 6.01Company Matching Contributions. Each Plan Year the Company may, but
need not, make a Matching Contribution to the Plan on behalf of any Participant.
The Matching Contribution may be expressed as a percentage of the Participant’s
Base Salary, Bonus Compensation, or Eligible Compensation deferral as determined
by the Committee. As of January 1, 2017, the Matching Contribution for a Plan
Year shall be an amount equal to (a) one hundred percent (100%) of the
Participant’s Elective Deferrals for such Plan Year for the first one percent
(1%) of the Participant’s Eligible Compensation that the Participant defers; and
(b) fifty percent (50%) of the Participant’s Elective Deferrals in excess of one
percent (1%) and not more than six percent (6%) of the Participant’s Eligible
Compensation that the Participant defers. The amount of Matching Contributions
to be made to the Plan on behalf of any Participant for a Plan Year may be
determined or modified by the Committee in its sole discretion. Unless otherwise
specified by the Committee, any Matching Contribution shall be credited to the
Participant’s Matching Contribution Account as of the business day that the
corresponding Elective Deferrals are credited to the Participant’s Account. The
Company is under no obligation to make a Matching Contribution for a Plan Year.
Matching Contributions need not be uniform among Participants.
Section 6.02Excess Profit Sharing Contributions. Each Plan Year the Company may,
but need not, make an Excess Profit Sharing Contribution to the Plan on behalf
of any Eligible Exchange Solutions Employee. The Excess Profit Sharing
Contribution may be expressed as a percentage of Eligible Compensation or the
ratio of Eligible Compensation of an Eligible Exchange Solutions Employee to the
total Eligible Compensation of all Eligible Exchange Solutions Employees
eligible for an Excess Profit Sharing Contribution for the Plan Year, as
determined by the Committee in its discretion. The amount of the Excess Profit
Sharing Contribution to be made to the Plan on behalf of any Eligible Exchange
Solutions Employee for a Plan Year may be determined or modified by the
Committee in its sole discretion. Unless otherwise specified by the Committee,
any Excess Profit Sharing Contribution shall be credited to the Exchange
Solutions Participant’s Excess Profit Sharing Contribution Account as of the
business day that the Exchange Solutions Participant receives a discretionary
contribution under the Savings Plan. The Company is under no obligation to make
an Excess Profit Sharing Contribution for a Plan Year.
Section 6.03Discretionary Contributions. Each Plan Year, the Company may, but
need not, make additional Discretionary Contributions to the Plan on behalf of
any Eligible Employee for such Plan Year. The amount of Discretionary
Contributions to be made to the Plan on behalf of any Eligible Employee for a
Plan Year may be determined by the Company, in its sole discretion (or, with
respect to an Insider, the Committee, in its sole discretion), and the Company
is under no obligation to make a Discretionary Contribution for a Plan Year. The
Discretionary Contribution shall be credited to the Eligible Employee’s
Discretionary Contribution Account as of the business day that the Company
determines the amount of such Discretionary Contribution. Discretionary
Contributions need not be uniform among Eligible Employees.
Section 6.04Section 162(m) Contributions. If a Section 162(m) Participant’s
Applicable Employee Remuneration exceeds $1,000,000 for a fiscal year, the
amount in excess of $1,000,000 will be deferred under the Plan. Amounts deferred
under this Section 6.4 shall be referred to as the “Section 162(m)
Contributions.” The provisions of this Plan regarding the requirements to defer
amounts pursuant to this Section 6.04 specifically override any contrary
provision in any plan, program, arrangement, or agreement of the Company that
would require or permit an earlier payment of the Section 162(m) Contributions.
The Section 162(m) Contributions for a Section 162(m) Participant during a
fiscal year shall be determined pursuant to this Section 6.04, but the Section
162(m) Contributions shall be first taken from the Applicable Employee
Remuneration that consists of equity or equity-based compensation (“Section
162(m) Equity Contributions”) and thereafter from base salary that would be
otherwise payable to the Section 162(m) Participant (“Section 162(m) Cash
Contributions”), and the Committee shall determine any additional items of
compensation from which such Section 162(m) Contributions shall be taken. The
Section 162(m) Contributions shall be credited to the Section 162(m)
Participant’s Section 162(m) Account at the time the Section 162(m)
Contributions would have been paid to the Section 162(m) Participant if no
deferral were made.





--------------------------------------------------------------------------------





7.
Accounts and Investments.

Section 7.01Establishment of Accounts. The Company shall establish and maintain
an Account for each Participant. The Company may establish more than one Account
on behalf of any Participant as deemed necessary by the Committee for
administrative purposes.
Section 7.02Investments. Each Account (other than the Section 162(m) Cash
Contributions in a Section 162(m) Account) shall be deemed invested in Ordinary
Shares as of the last day of the calendar quarter (ending in March, June,
September and December, respectively) in which such deferral or contribution is
credited to the Account, or as soon as practicable thereafter. For the period
between the time the deferral is credited to the Account and the time the
deferral is deemed to be invested in Ordinary Shares, the deferral shall, unless
otherwise determined by the Committee, be credited with interest determined
based on the prime rate of interest determined as of the first business day of
the applicable calendar year. In the event of changes in the outstanding
Ordinary Shares or in the capital structure of the Company by reason of any
share or extraordinary cash dividend, share split, reverse share split, an
extraordinary corporate transaction such as any recapitalization,
reorganization, merger, consolidation, combination, exchange, or other relevant
change in capitalization, the Ordinary Shares credited to each Participant’s
Account will be equitably adjusted or substituted, as to the number, price, or
kind of Ordinary Share or other consideration. An adjustment under this
provision may have the effect of reducing the price at which Ordinary Shares may
be acquired to less than their nominal value (the “Shortfall”), but only if and
to the extent that the Board shall be authorized to capitalize from the reserves
of the Company a sum equal to the Shortfall and to apply that sum in paying up
that amount on the Ordinary Shares. For the avoidance of doubt, the amount to be
paid up on an Ordinary Share issued pursuant to the Plan may never be less than
the nominal value of the Ordinary Share.
Section 7.03Investment Earnings. Each Account (other than the Section 162(m)
Cash Contributions in a Section 162(m) Account) shall be adjusted based on the
performance of the Ordinary Shares. The Account of a Participant who has ceased
to be an Eligible Employee shall continue to be credited with earnings and
losses until the applicable Payment Date. The distribution to a Participant on
the distribution date shall be based on the value of the Participant’s Account
as of the applicable Payment Date, less the nominal value of the Ordinary Shares
distributed. Dividends, if any, which are awarded for Ordinary Shares will be
credited to Participant Accounts and deemed invested in Ordinary Shares.
Section 7.04Section 162(m) Account. The Section 162(m) Cash Contributions in a
Section 162(m) Account shall be credited with interest equal to the prime rate
of interest as reported by the Company’s bank from time to time.
Section 7.05Nature of Accounts. Accounts may not actually be invested in
Ordinary Shares and Participants do not have any real or beneficial ownership in
Ordinary Shares prior to a Payment Event. A Participant’s Account is solely a
device for the measurement and determination of the amounts to be paid to the
Participant pursuant to the Plan and shall not constitute or be treated as a
trust fund of any kind.
Section 7.06Statements. Each Participant shall be provided with statements or
access to statements setting out the amounts in his or her Account(s), which
shall be delivered or made available at such intervals determined by the
Committee, and shall reflect the applicable number of shares and the value of
Ordinary Shares on the applicable Valuation Date or the amount of interest
accredited to the Account, if applicable.
Section 7.07RSUs. Notwithstanding anything to the contrary in Sections 7.02 and
7.03, a Participant’s Account may be credited with RSUs granted pursuant to the
EIP in lieu of notional Ordinary Shares with respect to Elective Deferrals and,
if applicable, Matching Contributions, Excess Profit Sharing Contributions, or
Discretionary Contributions, all as determined by the Committee, in which case
such RSUs shall include DERs that shall be deemed reinvested in additional RSUs
unless provided otherwise by the Committee. Such RSUs (including any RSUs
credited pursuant to DERs) shall vest as set forth in Section 8 of this Plan and
shall be payable at the times and subject to the terms set forth in Sections 9,
10, and 11 of this Plan, and shall be subject to the terms of the EIP. This Plan
shall constitute the Award Agreement with respect to any such RSUs and in the
event that the Company determines there to be a conflict between the terms of
this Plan and the EIP with respect to such RSUs or DERs, the





--------------------------------------------------------------------------------





terms of the Willis Towers Watson 2012 EIP shall control. A Participant shall
have no rights in, to, or as a holder of Ordinary Shares with respect to any
unissued securities covered by any RSUs until the date the Participant becomes
the holder of record of such securities.
Section 7.08Investments in the Excess Profit Sharing Contribution Account.
Notwithstanding anything to the contrary in this Section 7, the Excess Profit
Sharing Contribution Account may be deemed to be invested instead in an interest
bearing notional account, as determined by the Committee. In that case, the
Excess Profit Sharing Contribution Account shall be deemed to be credited with
the interest payable to such fund.
8.
Vesting.

Section 8.01Vesting of Elective Deferrals. Participants shall be fully vested at
all times in their Elective Deferrals and any earnings thereon.
Section 8.02Vesting of Matching Contributions. Unless determined otherwise by
the Committee, Participants shall be vested in their Matching Contributions on
the earlier of (a) two (2) Years of Service; (b) death; or (c) Disability.
Notwithstanding the preceding provision, a Participant in the Plan who is an
Employee on the date preceding the Merger Effective Date, and ceases to be an
Employee immediately after the Merger Effective Date, and any Deferred Offeree
(as defined in the Merger Agreement) shall be fully vested in his or her
Matching Contributions under this Plan.
Section 8.03Vesting of Excess Profit Sharing Contributions. Unless determined
otherwise by the Committee, Exchange Solutions Participants shall be vested in
their Excess Profit Sharing Contributions on the earlier of (a) two (2) Years of
Service; (b) death; or (c) Disability.
Section 8.04Vesting of Discretionary Contributions. Unless determined otherwise
by the Committee, Participants shall be vested in their Discretionary
Contributions on the earlier of (a) two (2) Years of Service; (b) death; or (c)
Disability.
Section 8.05Vesting of Section 162(m) Contributions. Each Section 162(m)
Participant shall be fully vested at all times in the Section 162(m)
Contributions and any interest allocated thereto.
9.
Distribution of Participant Accounts.

Section 9.01In General. Distribution of a Participant’s vested Account (other
than the Section 162(m) Account) shall be made on the Payment Date following the
earliest to occur of the following events (each a “Payment Event”):
a.the date that is six (6) months after the Participant’s Separation from
Service; or
b.the date that is thirty (30) days after the Participant’s death.
Section 9.02Distribution of Section 162(m) Account. The balance in the Section
162(m) Account shall be paid to the Section 162(m) Participant during the
Section 162(m) Participant’s first taxable year in which the Committee
reasonably anticipates that the Company’s tax deduction will not be limited or
eliminated by the application of Code Section 162(m). The Section 162(m) Equity
Contributions shall be paid in Ordinary Shares (with fractional shares paid in
cash), and the Section 162(m) Cash Contributions, along with all interest
attributed thereto, shall be paid in cash. Notwithstanding the foregoing, in the
event of the Section 162(m) Participant’s death, payment of the balance in the
Section 162(m) Account shall be made in a lump sum as soon as reasonably
practicable following the Section 162(m) Participant’s death to the beneficiary
designated pursuant to Section 14.6.
Section 9.03Timing of Valuation. The value of a Participant’s Account on the
Payment Date shall be determined as of the applicable Payment Date.
Section 9.04Forfeiture of Unvested Accounts. Unless otherwise determined by the
Committee, a Participant’s unvested Account balance shall be forfeited upon the
occurrence of a Payment Event.





--------------------------------------------------------------------------------





Section 9.05Timing of Distributions. Except as otherwise provided in this Plan,
distribution shall be made on the Payment Date.
Section 9.06Method of Distribution. The Participant’s vested Account (other than
the Section 162(m) Account) shall be paid in Ordinary Shares; provided that, if
the Participant’s vested Account balance on such Payment Event has a total value
of less than $1,000, the vested Account shall be paid in cash. Fractional shares
shall be paid in cash.
10.PERMISSIBLE ACCELERATION EVENTS. NOTWITHSTANDING ANYTHING IN THE PLAN TO THE
CONTRARY, THE COMMITTEE, IN ITS SOLE DISCRETION, MAY ACCELERATE THE DISTRIBUTION
OF ALL OR A PORTION OF A PARTICIPANT'S VESTED ACCOUNT UPON THE OCCURRENCE OF ANY
OF THE EVENTS (“ACCELERATION EVENTS”) SET FORTH IN THIS SECTION 10. THE
COMMITTEE'S DETERMINATION OF WHETHER DISTRIBUTION MAY BE ACCELERATED IN
ACCORDANCE WITH THIS SECTION 10 SHALL BE MADE IN ACCORDANCE WITH TREAS. REG.
SECTION 1.409A-3(J)(4).
Section 10.01Limited Cashouts. The Committee may accelerate distribution of a
Participant’s vested Account to the extent that (a) the aggregate amount in the
Participant’s Account does not exceed the applicable dollar amount under Code
Section 402(g)(1)(B); (b) the distribution results in the termination of the
Participant’s entire interest in the Plan and any plans that are aggregated with
the Plan pursuant to Treas. Reg. Section 1.409A-1(c)(2); and (c) the Committee’s
decision to cash out the Participant’s Account is evidenced in writing no later
than the date of distribution.
Section 10.02Payment of Employment Taxes. The Committee may accelerate
distribution of all or a portion of a Participant’s vested Account (a) to pay
the Federal Insurance Contributions Act (FICA) tax imposed under Code Sections
3101, 3121(a), and 3121(v)(2) (the “FICA Amount”); or (b) to pay the income tax
at source on wages imposed under Code Section 3401 or the corresponding
withholding provisions of applicable state, local, or foreign tax laws as a
result of the payment of the FICA Amount and the additional income tax at source
on wages attributable to the pyramiding Section 3401 wages and taxes; provided,
however, that the total payment under this Section 10.2 shall not exceed the
FICA Amount and the income tax withholding related to the FICA Amount.
Section 10.03Distribution Upon Income Inclusion. The Committee may accelerate
distribution of all or a portion of a Participant’s vested Account to the extent
that the Plan fails to meet the requirements of Code Section 409A, provided
that, the amount accelerated shall not exceed the amount required to be included
in income as a result of the failure to comply with Code Section 409A.
Section 10.04Termination of the Plan. The Committee may accelerate distribution
of all or a portion of a Participant’s vested Account upon termination of the
Plan in accordance with Treas. Reg. Section 1.409A-3(j)(4)(ix).
Section 10.05Payment of State, Local, or Foreign Taxes. The Committee may
accelerate distribution of all or a portion of a Participant’s vested Account
for:
(a)the payment of state, local, or foreign tax obligations arising from
participation in the Plan that relate to an amount deferred under the Plan
before the amount is paid or made available to the Participant (the “State,
Local, and Foreign Tax Amount”), provided, however, the accelerated payment
amount shall not exceed the taxes due as a result of participation in the Plan,
and/or
(b)the payment of income tax at source on wages imposed under Code Section 3401
as a result of such payment and the payment of the additional income tax at
source on wages imposed under Code Section 3401 attributable to the additional
Section 3401 wages and taxes; provided however, the accelerated payment amount
shall not exceed the aggregate of the State, Local, and Foreign Tax Amount and
the income tax withholding related to such amount.





--------------------------------------------------------------------------------





Section 10.06Certain Offsets. The Committee may accelerate distribution of all
or a portion of the Participant’s vested Account to satisfy a debt of the
Participant to the Company or an Affiliate incurred in the ordinary course of
the service relationship between the Company and the Participant, provided,
however, the amount accelerated shall not exceed $5,000 and the distribution
shall be made at the same time and in the same amount as the debt otherwise
would have been due and collected from the Participant.
11.CODE SECTION 162(M). IF THE COMMITTEE REASONABLY ANTICIPATES THAT, IF A
DISTRIBUTION WERE MADE AS SCHEDULED UNDER THE PLAN IT WOULD RESULT IN A LOSS OF
THE COMPANY'S TAX DEDUCTION DUE TO THE APPLICATION OF CODE SECTION 162(M), SUCH
DISTRIBUTION MAY BE DELAYED AND PAID DURING THE PARTICIPANT'S FIRST TAXABLE YEAR
IN WHICH THE COMMITTEE REASONABLY ANTICIPATES THAT THE COMPANY'S TAX DEDUCTION
WILL NOT BE LIMITED OR ELIMINATED BY THE APPLICATION OF CODE SECTION 162(M).
NOTWITHSTANDING THE FOREGOING, NO DISTRIBUTION UNDER THE PLAN MAY BE DEFERRED IN
ACCORDANCE WITH THIS SECTION 11 UNLESS ALL SCHEDULED DISTRIBUTIONS TO THE
PARTICIPANT AND ALL SIMILARLY SITUATED PARTICIPANTS THAT COULD BE DELAYED IN
ACCORDANCE WITH TREAS. REG. SECTION 1.409A-2(B)(7)(I) ARE ALSO DELAYED.
12.
Plan Administration.

Section 12.01Administration By Committee. The Plan shall be administered by the
Committee, which shall have the authority to:
(a)construe and interpret the Plan and apply its provisions;
(b)promulgate, amend, and rescind rules and regulations relating to the
administration of the Plan;
(c)authorize any person to execute, on behalf of the Company, any instrument
required to carry out the purposes of the Plan;
(d)determine minimum or maximum amounts, and the types of compensation, that
Participants may elect to defer under the Plan;
(e)determine whether any Matching Contributions, Excess Profit Sharing
Contributions, or Discretionary Contributions will be made to the Plan with
respect to any Plan Year and the amount of any such contributions;
(f)select, subject to the limitations set forth in the Plan, those Employees who
shall be Eligible Employees;
(g)calculate deemed earnings and losses on Accounts;
(h)interpret, administer, reconcile any inconsistency in, correct any defect in,
and/or supply any omission in the Plan and any instrument, Election Notice, or
agreement relating to the Plan; and
(i)exercise discretion to make any and all other determinations which it
determines to be necessary or advisable for the administration of the Plan.
Section 12.02Non-Uniform Treatment. The Committee’s determinations under the
Plan need not be uniform and any such determinations may be made selectively
among Participants. Without limiting the generality of the foregoing, the
Committee shall be entitled, among other things, to make non-uniform and
selective determinations with regard to: (a) the terms or conditions of any
Elective Deferral; or (b) the amount, terms, or conditions of any Matching
Contribution or Discretionary Contribution; or (c) the amount, terms, or
conditions of an Excess Profit Sharing Contribution.





--------------------------------------------------------------------------------





Section 12.03Committee Decisions Final. Subject to Section 15, all decisions
made by the Committee pursuant to the provisions of the Plan shall be final and
binding on the Company and the Participants, unless such decisions are
determined by a court having jurisdiction to be arbitrary and capricious.
Section 12.04Indemnification. No member of the Committee or any designee shall
be liable for any action, failure to act, determination, or interpretation made
in good faith with respect to the Plan except for any liability arising from his
or her own willful malfeasance, gross negligence, or reckless disregard of his
or her duties.
13.AMENDMENT AND TERMINATION. SUBJECT TO THE APPLICABLE REQUIREMENTS OF CODE
SECTION 409A, THE BOARD OR THE COMMITTEE, TO THE EXTENT THAT AUTHORITY HAS BEEN
DELEGATED TO THE COMMITTEE, MAY, AT ANY TIME, AND IN ITS SOLE DISCRETION, ALTER,
AMEND, MODIFY, SUSPEND, OR TERMINATE THE PLAN OR ANY PORTION THEREOF, PROVIDED,
HOWEVER, THAT NO SUCH AMENDMENT, MODIFICATION, SUSPENSION, OR TERMINATION SHALL,
WITHOUT THE CONSENT OF A PARTICIPANT, ADVERSELY AFFECT SUCH PARTICIPANT'S RIGHTS
WITH RESPECT TO AMOUNTS CREDITED TO OR ACCRUED IN HIS OR HER ACCOUNT. THE BOARD
MAY ALSO AT ANY TIME TERMINATE THE FUNCTIONS OF THE COMMITTEE AND REASSUME ALL
POWERS AND AUTHORITY PREVIOUSLY DELEGATED TO THE COMMITTEE.
14.Miscellaneous.
Section 14.01No Employment or Other Service Rights. Nothing in the Plan or any
instrument executed pursuant thereto shall confer upon any Participant any right
to continue to serve the Company or an Affiliate or interfere in any way with
the right of the Company or any Affiliate to terminate the Participant’s
employment or service at any time with or without notice and with or without
cause.
Section 14.02Tax Withholding. The Company and its Affiliates shall have the
right to deduct from any amounts otherwise payable under the Plan any federal,
state, local, or other applicable taxes required to be withheld.
Section 14.03Governing Law. The Plan shall be administered, construed and
governed in all respects under and by the laws of Ireland, without reference to
the principles of conflicts of law (except and to the extent pre-empted by
applicable laws of the United States).
Section 14.04Code Section 409A. The Company intends that the Plan comply with
the requirements of Code Section 409A and shall be operated and interpreted
consistent with that intent. Notwithstanding the foregoing, the Company makes no
representation that the Plan complies with Code Section 409A and shall have no
liability to any Participant for any failure to comply with Code Section 409A.
This Plan shall constitute an “account balance plan” as defined in Treas. Reg.
Section 31.3121(v)(2)-1(c)(1)(ii)(A). For purposes of Code Section 409A, all
amounts deferred under this Plan shall be aggregated with amounts deferred under
other account balance plans.
Section 14.05No Warranties. Neither the Company nor the Committee warrants or
represents that the value of any Participant’s Account will increase. Each
Participant assumes the risk in connection with the deemed investment of his or
her Account.
Section 14.06Beneficiary Designation. Each Participant under the Plan may from
time to time name any beneficiary or beneficiaries to receive the Participant’s
interest in the Plan in the event of the Participant’s death. Each designation
will revoke all prior designations by the same Participant, shall be in a form
reasonably prescribed by the Committee and shall be effective only when filed by
the Participant in writing with the Company during the Participant’s lifetime.
If a Participant fails to designate a beneficiary, then the Participant’s
designated beneficiary shall be deemed to be the Participant’s estate.
Section 14.07No Assignment. Neither a Participant nor any other person shall
have any right to sell, assign, transfer, pledge, anticipate, or otherwise
encumber, transfer, hypothecate, or convey any amounts payable hereunder prior
to the date that such amounts are paid (except for the designation of
beneficiaries pursuant to Section 14.06).





--------------------------------------------------------------------------------





Section 14.08Expenses. The costs of administering the Plan shall be charged to
Participant Accounts, unless paid for by the Company, as determined by the
Company in its discretion.
Section 14.09Severability. If any provision of the Plan is held to be invalid,
illegal, or unenforceable, whether in whole or in part, such provision shall be
deemed modified to the extent of such invalidity, illegality, or
unenforceability and the remaining provisions shall not be affected.
Section 14.10Headings and Subheadings. Headings and subheadings in the Plan are
for convenience only and are not to be considered in the construction of the
provisions hereof.
15.Claims Procedures.
Section 15.01Filing a Claim. Any Participant or other person claiming an
interest in the Plan (the “Claimant”) may file a claim in writing with the
Committee. The Committee shall review the claim itself or appoint an individual
or entity to review the claim.
Section 15.02Claim Decision. The Claimant shall be notified within ninety (90)
days after the claim is filed whether the claim is approved or denied, unless
the Committee determines that special circumstances beyond the control of the
Plan require an extension of time, in which case the Committee may have up to an
additional ninety (90) days to process the claim. If the Committee determines
that an extension of time for processing is required, the Committee shall
furnish written or electronic notice of the extension to the Claimant before the
end of the initial ninety (90)-day period. Any notice of extension shall
describe the special circumstances necessitating the additional time and the
date by which the Committee expects to render its decision.
Section 15.03Notice of Denial. If the Committee denies the claim, it must
provide to the Claimant, in writing or by electronic communication, a notice
which includes:
(a)The specific reason(s) for the denial;
(b)Specific reference to the pertinent Plan provisions on which such denial is
based;
(c)A description of any additional material or information necessary for the
Claimant to perfect his or her claim and an explanation of why such material or
information is necessary;
(d)A description of the Plan’s appeal procedures and the time limits applicable
to such procedures, including a statement of the Claimant’s right to bring a
civil action under Section 502(a) of ERISA following a denial of the claim on
appeal; and
(e)If an internal rule was relied on to make the decision, either a copy of the
internal rule or a statement that this information is available at no charge
upon request.
Section 15.04Appeal Procedures. A request for appeal of a denied claim must be
made in writing to the Committee within sixty (60) days after receiving notice
of denial. The decision on appeal will be made within sixty (60) days after the
Committee’s receipt of a request for appeal, unless special circumstances
require an extension of time for processing, in which case a decision will be
rendered not later than one hundred twenty (120) days after receipt of a request
for appeal. A notice of such an extension must be provided to the Claimant
within the initial sixty (60)-day period and must explain the special
circumstances and provide an expected date of decision. The reviewer shall
afford the Claimant an opportunity to review and receive, without charge, all
relevant documents, information and records and to submit issues and comments in
writing to the Committee. The reviewer shall take into account all comments,
documents, records, and other information submitted by the Claimant relating to
the claim regardless of whether the information was submitted or considered in
the initial benefit determination.
Section 15.05Notice of Decision on Appeal. If the Committee denies the appeal,
it must provide to the Claimant, in writing or by electronic communication, a
notice which includes:
(a)The specific reason(s) for the denial;
(b)Specific references to the pertinent Plan provisions on which such denial is
based;





--------------------------------------------------------------------------------





(c)A statement that the Claimant may receive on request all relevant records at
no charge;
(d)A description of the Plan’s voluntary procedures and deadlines, if any;
(e)A statement of the Claimant’s right to sue under Section 502(a) of ERISA; and
(f)If an internal rule was relied on to make the decision, either a copy of the
internal rule or a statement that this information is available at no charge
upon request.
Section 15.06Claims Procedures Mandatory. The internal claims procedures set
forth in this Section 15 are mandatory. If a Claimant fails to follow these
claims procedures, or to timely file a request for appeal in accordance with
this Section 15, the denial of the claim shall become final and binding on all
persons for all purposes.
[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Towers Watson Delaware Inc. has adopted this Plan as of the
Effective Date written above.
TOWERS WATSON DELAWARE INC.


By /s/ Susan Fegan    
Name:    Susan Fegan
Title:    Benefits Director, North America
Date: October 31, 2016











